     Case 3:20-cv-01290-JLS-WVG Document 34 Filed 12/10/20 PageID.850 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.J. REYNOLDS TOBACCO                        Case No.: 20-CV-1290 JLS (WVG)
      COMPANY.; R.J. REYNOLDS VAPOR
12
      COMPANY.; and SANTA FE                       ORDER CONTINUING HEARING
13    NATURAL TOBACCO COMPANY.,
      INC.,
14
                                     Plaintiffs,   (ECF Nos. 6, 26.)
15
      v.
16
      COUNTY OF SAN DIEGO; and HELEN
17
      N. ROBBINS-MEYER, in her official
18    capacity as the County of San Diego’s
      Chief Administrative Officer,
19
                                   Defendants.
20
21
22         Presently before the Court is Plaintiffs R.J. Reynolds Tobacco Company, R.J.
23   Reynolds Vapor Company, and Santa Fe Natural Tobacco Company, Inc.’s Motion for
24   Preliminary Injunction (ECF No. 6) and Defendant County of San Diego’s Motion to
25   Dismiss (ECF No. 26). The Court HEREBY CONTINUES the hearing on both motions
26   presently scheduled for December 10, 2020, to January 28, 2021 at 1:30 p.m. in Courtroom
27   4D to be heard alongside the motions in Case Nos. 3:20-cv-01990 and 3:20-cv-01124.
28         The Court will hold the January 28, 2021, hearing by video, with public access by

                                              1
                                                                           20-CV-1290 JLS (WVG)
     Case 3:20-cv-01290-JLS-WVG Document 34 Filed 12/10/20 PageID.851 Page 2 of 2



 1   telephone.     The Parties must contact the Courtroom Deputy by email at
 2   alex_ramos@casd.uscourts.gov for access information; the telephone number for public
 3   access will be provided in a future Order. If visual aids will be used during the hearing,
 4   the Parties SHALL PROVIDE hard copies or SHALL LODGE electronic copies with
 5   the Court at efile_sammartino@casd.uscourts.gov at least two (2) hours before the hearing.
 6         IT IS SO ORDERED.
 7   Dated: December 10, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                            20-CV-1290 JLS (WVG)
